Case 6:20-cv-01433-PGB-GJK Document 5 Filed 08/21/20 Page 1 of 1 PagelD 44

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
ORLANDO DIVISION

TIM FOOTE,
Plaintiff,
Vv. Case No: 6:20-cv-1433-Orl-40GJK

TRANS UNION LLC,
Defendant. / oh

NOTICE OF PENDENCY OF OTHER ACTIONS

In accordance with Local Rule 1.04(d), I certify that the instant action: nN

sa)
xX [S_ related to pending or closed civil or criminal case(s) previously filed in this
Court, or any other Federal or State court, or administrative agency as indicated
below:

* CLOSED civil action: Foote v. F.H. Cann & Associates, Inc..

Case No. 6:20-cv-00325-WWB-LRH:

Filed in the U.S. District Court for the Middle District of Florida

on February 25, 2020: Order dismissing case issued on April 17. 2020.

IS. NOT related to any pending or closed civil or criminal case filed with this Court,
or any other Federal or State court, or administrative agency.

I further certify that I will serve a copy of this NOTICE OF PENDENCY OF OTHER
ACTIONS upon each party no later than fourteen days after appearance of the party.

Dated: S/ro/ror0
By: ES os Jae pre Se

TIM FOOTE, PLAINTIFF

3208-C EAST COLONIAL DRIVE
UNIT 159

ORLANDO, FLORIDA, 32803
407-633-9297
withoutrecourse@protonmail.com
